Citation Nr: 0214113	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  02-09 066	)	DATE
	)
	)


THE ISSUE

Whether a February 4, 1987, decision of the Board of 
Veterans' Appeals (Board), which denied entitlement to 
service connection for a psychiatric disorder, should be 
revised or reversed on the grounds of clear and unmistakable 
error (CUE).



REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from July to September 
1973.

This matter is before the Board as an original action on the 
motion of the veteran in which he alleges CUE in a February 
4, 1987, Board decision that denied entitlement to service 
connection for a psychiatric disorder.


FINDINGS OF FACT

1.  In a February 4, 1987, decision, the Board denied the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder.

2.  The correct facts, as they were known at the time of the 
February 4, 1987, decision were before the Board, and the 
statutory or regulatory provisions extant at the time, were 
correctly applied.

3.  There was a tenable basis for the Board's February 4, 
1987, decision.


CONCLUSION OF LAW

The February 4, 1987, Board decision denying service 
connection for a psychiatric disorder was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West Supp. 
2002); 38 C.F.R. §§ 20.1403 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that was not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Regulations implementing 
the VCAA are now published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  Except as specifically noted, 
the new regulations are effective November 9, 2000.

Although the Court has held that the VCAA is potentially 
applicable to all pending claims (see Holliday v. Principi, 
14 Vet. App. 280 (2001)), the Court recently held that VA's 
duties to notify and assist contained in the VCAA are not 
applicable to CUE motions.  See Parker v. Principi, 15 Vet. 
App. 407; 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 
178-79 (2001) (en banc).

II.  Background

As noted above, the veteran served on active duty from July 
to September 1973.  The service medical records, which were 
associated with the claims folder and considered by the Board 
in the February 4, 1987, decision, include the Report of 
Medical History, dated in May 1973, which was prepared for 
enlistment purposes.  This report shows that the veteran 
reported having a history of a head injury.  The report also 
reflects that the veteran denied having any psychiatric 
complaints, and the Report of Medical Examination, dated that 
same month, is negative for any complaint or treatment of 
psychiatric disability.

During service, the veteran was admitted on August 3, 1973, 
for inpatient treatment at Noble Army Hospital at Fort 
McClellan, Alabama.  The hospitalization report notes that 
the veteran had entered basic training approximately two 
weeks earlier.  The examiner indicated that the veteran 
seemed to think that she was one of her peers and that she 
attempted to choke that individual.  A mental status 
examination revealed that she had an extremely flat affect, 
was depressed and quite anxious, and had a recent history of 
auditory hallucinations.  

The report states that the veteran was treated with 
Thorazine, but that improvement was minimal.  In addition, 
the examiner indicated that the veteran's predisposition for 
psychiatric disability was unknown, that her impairment was 
severe, and that she suffered from mild stress from routine 
basic training.  The veteran was diagnosed as having acute, 
undifferentiated schizophrenia, which the examiner commented, 
existed prior to service.  Finally, the examiner recommended 
that the veteran receive further treatment and evaluation 
before she could be discharged.

The veteran remained at Noble Army Hospital until August 15, 
1973, when she was transferred on to Moncrief Army Hospital, 
at Fort Jackson, South Carolina, where she received inpatient 
treatment until September 13, 1973.  The report of this 
latter hospitalization indicates that the veteran had a 
questionable history of a prior psychiatric hospitalization 
two years earlier for being "drunk."  The mental status 
examination revealed that the veteran had an extremely flat 
affect, which the examiner stated might be because she was on 
"heavy doses" of medication.  The veteran was well oriented 
and was able to relate appropriately.  

The examiner reported that, at the beginning of the 
hospitalization, the veteran was somewhat disorganized and 
was treated with Stelazine; however, he indicated that she 
was subsequently placed on Thorazine.  In addition, during 
the hospitalization, she was able to relate to others on the 
ward in an increasingly appropriate fashion.  The veteran was 
diagnosed as having chronic schizophrenia, with an acute 
exacerbation that was manifested by hallucinations, anxiety, 
fear and flattened affect.  The stress was identified as 
mild, routine basic training, and her predisposition was 
described as unknown.  Finally, the examiner opined that the 
condition existed prior to service.

Further, the service medical records included a Report of 
Medical History, dated in September 1973, which was completed 
for purposes of a Medical Evaluation Board.  That report 
shows that the veteran reported being hospitalized in 1964 
for a head injury and in 1966 for being hysterical, and that 
a Dr. Edwards in Huntington, West Virginia, treated her for 
depression in 1966.  

The service medical records also included a September 7, 
1973, Medical Evaluation Board report.  That report states 
that the veteran was diagnosed as having chronic 
schizophrenia, with an acute exacerbation that was manifested 
by hallucinations, anxiety, fear and flattened affect, with 
the stress identified as routine basic training.  The 
examiners concluded that the veteran was not dangerous to 
herself or others and could be discharged to her own care.  
In addition, the Medical Evaluation Board unanimously 
determined that the condition existed prior to service, was 
not caused by service, and was not aggravated by service.  
The veteran was subsequently discharged as not qualified for 
further military service due to her chronic schizophrenia.

In July 1986, the veteran filed a claim seeking service 
connection for mental illness.  In support, she submitted a 
July 1986 report prepared by a psychiatrist, Dr. Elmer P. 
Ignacio, who was associated with the Fayette County Mental 
Health Council (FMHC).  According to the report, the veteran 
had been a patient of FMHC since being discharged from 
military service in 1973 after two in-service 
hospitalizations.  Dr. Ignacio stated that she had had stress 
apparently due to routine basic training.

In addition, Dr. Ignacio reported that the veteran had had 
several psychiatric hospitalizations, beginning in 1967.  Dr. 
Ignacio said that the veteran continued to be an "active 
patient" of FMHC and was seen there on monthly basis to 
receive an injection of her psychiatric medication, as well 
as every three months for evaluation of her condition.  
Thereafter, he opined that the veteran would likely require 
long-term psychiatric care, and that even minor stress would 
likely cause an exacerbation of acute psychotic symptoms that 
might require brief hospitalization.

Based on the above evidence, in an August 1986 rating 
decision, the RO denied service connection for acute 
undifferentiated schizophrenia on the ground that the 
condition existed prior to service and was not aggravated by 
service.  

The veteran perfected an appeal to the Board, and in support 
of her claim, asserted that her psychiatric disorder had its 
onset in service.  In this regard, she stated that the 1964 
hospitalization for treatment of shock and facial injuries 
sustained as a result of a bicycle accident.  The veteran 
added that the hospitalization in 1966 was for being drunk.  
In sum, she contended that her pre-service hospitalizations 
were not related to the hospitalizations in service for 
treatment of a psychiatric disability, and that thus service 
connection was thus warranted.

In a February 4, 1987, decision, the Board agreed with the RO 
and denied service connection for a psychiatric disorder on 
that same basis as the RO had.  In reaching this 
determination, the Board, applying the facts of the case, 
i.e., the clinical data recorded in the service medical 
records as well as that contained in Dr. Ignacio's July 1986 
report to the law set forth in 38 U.S.C.A. § 311, 312 (West 
1982), determined that the veteran's psychiatric disorder 
existed prior to service.  Further, citing to 38 U.S.C.A. 
§ 353 (West 1982) and 3.306(b) (1986), the Board found that 
the symptoms noted during service were essentially the same 
as those that existed prior to service and throughout the 
history of this disorder, and that the veteran's chronic, 
undifferentiated schizophrenia underwent no increase in 
severity during service.

III.  Analysis

The veteran alleges clear and unmistakable error in the 
Board's February 4, 1987, decision, which denied her claim of 
service connection for a psychiatric disorder.  In essence, 
the veteran maintains that the Board erred in failing to 
properly apply the presumption of soundness and consider all 
the facts of record at the time of the decision.

In support, the veteran points to the report of the veteran's 
initial in-service psychiatric hospitalization at Noble Army 
Hospital, which states that she had a questionable history of 
a psychiatric hospitalization two years earlier for being 
drunk, for the proposition that the record "never contained 
any solid medical evidence that the veteran ever received 
extensive treatment for a psychiatric condition prior to her 
brief period of active military service."  The veteran also 
cites the September 1973 Medical Evaluation Board report, 
which reflects that the veteran was diagnosed as having 
chronic schizophrenia, and that the stress of basic training 
was as a contributing factor.  The veteran further maintains 
that the Board failed to address the Medical Evaluation Board 
findings noted above.  In addition, the veteran points out 
that, although she reported two pre-service hospitalizations, 
she had indicated that they were not for psychiatric 
treatment.

Alternatively, the veteran contends that, even if her 
schizophrenia did pre-exist service, then the noted 
"stress" due to basic training exacerbated the pre-existing 
condition.  In this regard, she points out that there was no 
evidence in the service medical records that she had any 
overt signs of psychiatric symptomatology prior to the August 
3, 1973, hospitalization, when she began to exhibit bizarre 
behavior.  Thus, the veteran challenges the Board's February 
4, 1987, finding that that her schizophrenia did not undergo 
an increase in severity during service.  In this regard, the 
veteran argues that the increase in service was demonstrated 
by her need for inpatient care during service, as well as for 
further treatment and evaluation, which in fact, has 
continued to persist "till today."

Until recently, a claimant was precluded from collaterally 
attacking a prior final Board decision by alleging CUE in a 
rating decision that was subsumed in that decision.  Smith v. 
Brown, 35 F.3d 1516 (Fed. Cir. 1994).  Effective on 
November 21, 1997, however, the provisions of Pub. L. No. 
105-111, 111 Stat. 2271 (codified at 38 U.S.C.A. § 7111) 
permit challenges to decisions of the Board on the grounds of 
CUE.  Final regulations amending the Rules of Practice before 
the Board were promulgated and became effective on 
February 12, 1999, providing for procedures to challenge 
prior Board decisions on the basis of CUE.  64 Fed. Reg. 
2134-2141 (1999).  It is apparent that Congress, in creating 
§ 7111, intended VA to follow the established case law 
defining CUE.  64 Fed. Reg. 2134, 2137 (1999); Donovan v. 
West, 158 F.3d at 1382-83.  

This case law is found primarily in the precedent opinions of 
the Court.  CUE is defined in Rule 1403(a) of the Rules of 
Practice (codified at 38 C.F.R. § 20.1403(a)) as "the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  See Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  

A review for CUE in a prior Board decision must be based on 
the record and the law as it existed when that decision was 
made.  38 C.F.R. § 20.1403(b); see also Russell v. Principi, 
3 Vet. App. 310, 314 (1992).  In Russell, the Court set forth 
a three-pronged test for determining when there is CUE 
present in a prior decision.  (1) Either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was CUE must be based on the record and law that 
existed a the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet. App. at 313-14.  

Further, with respect to the first prong of the Russell test, 
the Court has held that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence could never rise to the stringent definition of CUE.  
See Baldwin v. West, 13 Vet. App. 1, 5 (1999); Damrel v. 
Brown, 6 Vet. App. 242, 246 (1994).  

Similarly, the Court has held that VA's breach of its duty to 
assist cannot form a basis for a claim of clear and 
unmistakable error.  See Tetro v. Gober, 14 Vet. App. 100, 
109 (2000); Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo, 
the Court stated:

CUE is a very specific and rare kind of 
"error."  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. . . .  If a claimant-
appellant wishes to reasonably raise CUE 
there must be some degree of specificity 
as to what the alleged error is and, 
unless it is the kind of error . . . 
that, if true, would be CUE on its face, 
persuasive reasons must be given as to 
why the result would have been 
manifestly different but for the alleged 
error.  It must be remembered that there 
is a presumption of validity to 
otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.  

Fugo v. Brown, 6 Vet. App. at 43-44 (emphases in original).  

In addition, in a recent decision, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
38 C.F.R. § 20.1404(b), which required that a claimant plead 
CUE with sufficient particularity, was invalid.  The Federal 
Circuit reasoned that 38 C.F.R. § 20.1404(b), in conjunction 
with the rule codified at 38 C.F.R. § 20.1409(c), operated to 
prevent Board review of any CUE claim that was the subject of 
a motion that was denied for failure to comply with the 
filing and pleading requirements of the rule codified at 38 
C.F.R. § 20.1404(b).  The Federal Circuit explained that the 
regulation was contrary to the requirement of 38 U.S.C.A. 
§ 7111(e) that a CUE claim "shall be decided by the Board on 
the merits."  Disabled American Veterans v. Gober, 234 F.3d. 
682 (Fed. Cir. 2000).  In that same decision, however, the 
Federal Circuit upheld the validity of each of the other 
implementing regulations that had been challenged.  Id.

At the time of the February 4, 1987, Board decision, the laws 
and regulations concerning the issue of entitlement to 
service connection for schizophrenia were essentially the 
same as now.  Service connection could be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. §§ 310, 331 (West 1982); 38 C.F.R. § 3.303 
(1986).  Regulations also provided that service connection 
could be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
established that the disease was incurred in service.  
38 C.F.R. § 3.303.  If the disorder was a specified chronic 
disease, such as a psychosis, including schizophrenia, 
service connection could have been granted if it were 
manifest to a degree of 10 percent within the presumptive 
period; the presumptive period for a psychosis was one year.  
38 C.F.R. § 3.307 (1986).

In addition, all veterans were presumed to be in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance and enrollment, or where 
clear and unmistakable (obvious or manifest) evidence 
demonstrated that an injury or disease existed before 
acceptance and enrollment into service.  38 U.S.C.A. §§ 311, 
332 (West 1982); 38 C.F.R. § 3.304(b) (1986).

The law further provided that for veterans who served during 
a period of war, a pre-existing injury or disease was 
considered to have been aggravated by active military, naval, 
or air service, where there was an increase in disability 
during such service, unless there was a specific finding that 
the increase in disability was due to the natural progress of 
the disease.  38 U.S.C.A. § 353 (West 1982); 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable evidence (obvious or 
manifest) was required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b) 
(1986).  The regulation provided that that evidence included 
medical facts and principles that could be considered to 
determine whether the increase was due to the natural 
progress of the condition, and that aggravation could not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  Id.

After a careful review of the record before VA on February 4, 
1987, the Board concludes that that there was a tenable basis 
for the February 4, 1987, decision.  Therefore, because there 
was no error of fact or law which, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would be manifestly different but for such error, the 
decision was not clearly and unmistakably erroneous.  In 
reaching this conclusion, the Board observes that the 
evidence of record at the time of the February 4, 1987, 
decision was correctly reported.  In addition, the pertinent 
statutory and regulatory provisions extant at that time were 
correctly applied.

As discussed above, the August 1973 in-service 
hospitalization report from Noble Army Hospital shows that 
the examiner diagnosed the veteran as having acute, 
undifferentiated schizophrenia.  In addition, it reflects 
that the examiner opined that the disability had existed 
prior to service.  The September 1973 in-service 
hospitalization report from Moncrief Army Hospital states 
that the veteran was diagnosed as having chronic 
schizophrenia, and the examiner similarly commented that the 
condition existed prior to service.  Finally, the Medical 
Evaluation Board report shows that the physicians not only 
agreed with the conclusion reported in the two in-service 
hospitalization reports that the veteran's schizophrenia 
existed prior to service, but further concluded that it had 
not been aggravated by service.  Finally, these findings are 
consistent with Dr. Ignacio's July 1986 report, in which he 
noted that the veteran had had several psychiatric 
hospitalizations since 1967.

As such, the medical evidence of record supports the Board's 
findings that the veteran's schizophrenia existed prior to 
service and was not aggravated by service.  Moreover, there 
was no medical evidence of record contradicting either the 
in-service findings discussed above or the Board's 
conclusion.  In addition, notwithstanding the veteran's 
contention to the contrary, the Board cited and applied the 
pertinent laws and regulations extant at the time.  Thus, 
there was clearly a sound basis for the Board decision, and 
according, it could not be clearly and unmistakably 
erroneous.

In sum, there is no indication that the correct facts, as 
they were known at the time, were not before the Board, or 
that the statutory or regulatory provisions extant at the 
time were incorrectly applied.  38 C.F.R. § 20.1403(a); see 
also Russell.  As such, the Board's February 4, 1987, 
decision was not clearly and unmistakably erroneous.


ORDER

The veteran's motion to revise or reverse the November 6, 
1961, December 4, 1970, and February 4, 1987, decision of the 
Board of Veterans' Appeals, which denied entitlement to 
service connection for a psychiatric disorder, is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



